Citation Nr: 0302735	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-04 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date, prior to August 21, 1997, 
for a 50 percent combined rating for cold injury residuals of 
the hands and feet.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran had active military service from March 1944 to 
August 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

In March 2001, after adjudicating others issue then pending 
on appeal, the Board remanded the claim of entitlement to an 
earlier effective date for a 50 percent combined rating for 
cold injury residuals of the hands and feet to the RO for 
further development and adjudicative action.  

The October 2002 supplemental statement of the case reflects 
the RO's most recent affirmation of the determination 
previously entered.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran first filed a claim of entitlement to service 
connection for cold injury residuals of the hands on August 
21, 1997.  

3.  In a rating decision of July 1999, the RO granted service 
connection for cold injury residuals of the hands evaluated 
at 30 percent disabling effective August 21, 1997, date of 
receipt of claim.


CONCLUSION OF LAW

The criteria for an effective date, prior to August 21, 1997, 
for a 50 percent combined rating for cold injury residuals of 
the hands and feet have not been met.  38 U.S.C.A. §§ 5103A, 
5110 (West 1991 and Supp. 2001); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that VA received the veteran's application 
for compensation for trench foot in August 1945.  References 
to cold injury residuals of the hands were not noted.  

On VA examination in February 1947, the veteran reported his 
complaints, including recent problems with his hands cracking 
and becoming painful.  Objectively the abnormality of the 
skin was confined to the hands and arms.  The diagnosis was 
chronic pernio, disabling during cold weather.

On a VA examination in January 1950 the veteran complained 
again about aching feet and hands.  An examiner wrote that 
the hands and feet appeared to be normal then, and that the 
diagnosis of chronic pernio was based on history only.  The 
diagnosis was chronic pernio, residuals of frostbite. 

The report of a VA examination in February 1952 shows that 
the veteran stated he had trouble with his hands and feet, 
which were frozen late in 1944, and that he had no treatment 
since the VA examination in 1950.  His present complaint was 
that his feet hurt all the time.  The diagnosis was 
residuals, frozen feet.

In 1975, VA received the veteran's claim of entitlement to an 
increased rating for frozen feet.  He indicated that he had 
not had contact with a doctor in the previous five years.  

In 1976, VA received a letter from an attorney regarding the 
rating of the veteran's frozen feet residuals.  

On VA examination late in 1976 the veteran had various 
complaints including lower extremity pain and hand pain.  The 
examiner's diagnosis included no objective evidence of 
residual damage of frozen feet found on this examination. 

The next pertinent communication from the veteran was his 
correspondence that the RO received on August 21, 1997, 
wherein he sought an increased rating for residuals of frozen 
feet, and service connection for frostbite of the hands.  He 
requested a VA rating examination, but he did not mention any 
treatment for either the hands or feet.

The RO in October 1997 asked him for such evidence.  VA 
examination late in 1997 found degenerative joint disease of 
the hands and wrists, and peripheral vascular disease of the 
hands.  

Initially, the RO denied the claim of service connection for 
cold injury residuals of the hands.  The veteran appealed the 
denial of this claim.  In his appeal, the veteran elaborated 
upon on the evidence on file regarding the hands, in 
particular the VA examination early in 1947.

The veteran's March 1999 hearing testimony recalled the 
frozen hands in service and problems thereafter.  

A May 1999 VA examination concluded in diagnoses of cold 
injury residuals of the hands with peripheral neuropathy, 
dystrophic skin changes and degenerative arthritis, and 
established cold injury of the feet with peripheral vascular 
disease of the right lower extremity.


The RO hearing officer in July 1999 granted service 
connection for cold injury residuals of the hands from August 
21, 1997.  The rating was 30 percent for both hands from 
August 21, 1997 to August 12, 1998; and from August 13, 1998 
a separate 20 percent rating was assigned for each hand.  As 
a 30 percent rating was assigned for residuals of frozen feet 
dated from August 31, 1997 to August 12, 1998, this decision 
had the effect of raising the combined schedular rating to 50 
percent from August 21, 1997.  

In response to the Supplemental Statement of the Case, the 
veteran reported that he worked at a test site in Nevada in 
the 1960s and early 1970s.  He indicated that physicals 
accomplished during that period, would reflect his problems.  
See VA Form 9 dated December 2002.


Criteria

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (2002).

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (2002).

Moreover, a specific claim in the form prescribed by the 
Secretary of VA must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a) (2002).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (2002).

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (2002).

The effective date for claims based upon the submission of 
new and material evidence where the evidence is other than 
service department records and is received after final 
disallowance will be the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(ii) (2002).

Evidence from a private physician or lay man will be the date 
of receipt of such evidence when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2002).

Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, or any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).




The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for earlier effective dates in the September 1999 statement 
of the case and October 2002 supplemental statement of the 
case also provided him with a rationale explaining why the 
evidence did not allow for an earlier effective date for 
service connection.  Also, in accordance with the Board's 
March 2001 remand, the RO undertook further development of 
the claim.  Such development, including notice to the veteran 
of the securing of evidence that needed to be obtained, is 
reflected in a July 2002 letter. 

Collectively, the statement of the case, supplemental 
statement of the case, and development letter of July 2002 
satisfies the duty to notify requirement that the RO notify 
the veteran as to which portion of the evidence is to be 
provided by the veteran and which is to be provided by VA, as 
it indicated that the veteran could submit evidence himself 
or have the RO obtain it for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Here, the RO provided the veteran with notice of the VCAA and 
adjudicated his claim with this law in mind, in the October 
2002 supplemental statement of the case.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time, because the procedural actions of the 
RO are in agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.

As noted, the Board remanded this case in March 2001, and 
requested that the RO undertake further development.  By 
letter of July 2002, the RO requested that the veteran 
provide information concerning treatment from VA and non-VA 
providers, and furnished him with the appropriate 
authorization forms for non-VA records.  In his August 2002 
response to the letter, the veteran informed the RO that he 
only sought treatment from VA facilities.  A review of the 
claims file shows that such records were requested, secured, 
and associated with the claims folder.  

The veteran has made reference to physical examinations 
conducted in connection with his previous employment in the 
1960s and 1970s, and indicated that the examinations "should 
reflect" the degree of his problems.  See VA Form 9, 
received in December 2002.  

In a later statement, his representative argued that the 
condition "could have been noted" in the examinations, and 
asked for consideration under 38 C.F.R. §§ 3.102, 3.159.  See 
VA Form 646, received in December 2002.  

Upon making these statements, neither the veteran, nor his 
representative provided any necessary information needed to 
secure the records or indicated if the records are still 
available.  More importantly, in his August 2002 response to 
the development request and subsequent correspondence, the 
veteran specifically requested that his claim be decided as 
soon as possible.  See VA Form 21-4138 dated October 2001 and 
VA Form 21-4138 dated August 2002.  Therefore, at this point, 
any further development in this regard would have no 
reasonable possibility of assisting the claim.  Furthermore, 
such records would not conclusively establish that the 
veteran filed a claim of entitlement to service connection 
for cold injury residuals of the hands prior to August 21, 
1997.  The records would only demonstrate at best that the 
condition was evaluated or treated for his condition. 

This is a case in which the responses to the requests and 
follow-up requests that further attempts to obtain any 
additional records would be futile.  38 U.S.C.A. 5103A (West 
Supp. 2002); 66 Fed. Reg. 45620, 45630 (August 29, 2001) 
(codified at 38 C.F.R. 3.159(c)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran'

Earlier Effective Date

The basis for the August 21, 1997 effective date selected by 
the RO is readily apparent from the record.  There is simply 
no pertinent communication from the veteran in the claims 
folder before his letter in this regard received on August 
21, 1997.

The RO granted service connection for cold injury of the 
hands from August 21, 1997, and the Board has noted the 
veteran's contentions seeking an earlier effective date.  

In essence, it is contended that the veteran should receive 
an earlier effective date based on complaints noted during 
examinations dating back to 1947, which suggest that the 
veteran had symptoms associated with cold injury residuals of 
the hands manifested prior to the current effective date, and 
based on the testimony of the veteran which also suggests an 
earlier effective date.

In this case, when the veteran filed his initial claim of 
entitlement to service connection for bilateral trench foot, 
which VA received in August 1945, he did not include a claim 
requesting a determination or evidencing a belief in 
entitlement to benefits for cold injury residuals of the 
hands.  

Here, there is no evidence that the veteran submitted a claim 
for cold injuries of the hands prior to the August 21, 1997 
date VA received the claim.  Therefore, as VA received the 
claim more than one year after his separation from active 
service, the proper effective date for the grant of service 
connection for the disability at issue may not be the day 
following separation from service, but date of claim.

Treatment and complaints related to the hands appear in post-
service records that date back to 1947, therefore these 
records do offer some insight.  However, those treatment 
dates are not the later date with regard to an original claim 
of service connection for cold injury residuals of the hands.  
That date is August 21, 1997, the date VA received the claim.  
Thus, this is the proper effective date.

The Board believes that 38 C.F.R. § 3.155 does not benefit 
the veteran.  This regulation defines an informal claim as 
any communication or action indicating intent to apply for 
one or more benefits.

There is no indication earlier than August 21, 1997, that the 
veteran was seeking a benefit in relation to his hands.  
Although complaints and findings with regard to the hands 
were observed in connection with the primary focus on the 
service-connected bilateral foot condition, the Board must 
point out that mere presence of the medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for the condition.  Brannon v. West, 12 Vet. App. 
32, 35 (1998).

Under the facts of this case there is no indication that the 
veteran filed an informal claim or sought compensation 
benefits in relation to his cold injury residuals of the 
hands until his application in August 1997.  Consequently, 
the record does not allow for an earlier effective date for 
VA compensation in this case based on a pending claim.  
Accordingly, the Board finds that the effective date of 
August 21, 1997, as determined by the RO is correct.


ORDER

Entitlement to an effective date, prior to August 21, 1997, 
for assignment of a 50 percent combined rating for cold 
injury residuals of the hands and feet is denied.



		
RONALD R. BOSCH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

